Wait, J.
The employee received physical injury from falling through a stairway while engaged in work for the insured on August 23, 1928. Compensation was paid until September 12, 1928, when an agreement for discontinuance was signed. Two claims for compensation were filed June 18, 1930, one for double compensation. The employee underwent an operation for empyema in May, 1930. The material question was whether causal relation existed between the injury of August, 1928, and the condition of the employee subsequent to September 13, 1928. The single member found that there was no serious or wilful misconduct of the employer or any one exercising superintendence, and that a causal connection did exist between the August injury and a subsequent total incapacity. On review, the Industrial Accident Board affirmed the findings of the single member. Double compensation was denied; but a decree was entered in the Superior Court that Harry Pucillo received personal injury arising out of and in the course of his employment, that he has been totally incapacitated from work since May 15, 1930, and that compensation in a stated amount is due. Costs were awarded to him in payment for services of an attorney under G. L. c. 152, § 10, as amended by St. 1930, c. 208. The insurer appeals.
There is no occasion for restatement of the applicable law. In our opinion there was evidence which supports the findings of fact. Although controverted and, in part, contradicted, testimony was introduced that pain attributable to the fall on August 23, 1928, continued from that time until the complete incapacity took place; that the empyema which induced incapacity could have followed upon the injury not merely as a possible but as an actual *217result; that, in expert opinion, a causal relation did exist. We cannot say as matter of law that the findings were plainly wrong; or that evidence by which the plaintiff is bound required different findings, or left the causal connection mere matter of speculation. It is not necessary to review the evidence here in detail. We have examined it with care. Error does not appear.

Decree affirmed.